DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-5, 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US# 2020/0336276 hereinafter referred to as Tang) in view of NPL “Short PUCCH formats for 1~2 UCI bits” (hereinafter referred to as Intel).

	RE Claim 1, Tang discloses a method of transmitting a sidelink signal by a user equipment (UE) in a wireless communication system supporting sidelink (See Tang FIG 1), the method comprising: 
	applying a scrambling code to a demodulation reference signal (DMRS) and data symbols (See Tang [0042], [0044], [0173] – applying scrambling code to channel data including DMRS); 
	performing frequency-division multiplexing (FDM) on the DMRS and the data symbols (See Tang [0069]-[0076] – frequency division positions of DMRS [0075] and data [0076]); and 
	transmitting a sidelink signal including the frequency-division multiplexed (FDM) DMRS and data symbols (See Tang [0037] – PSSCH, PSCCH), 
	wherein the transmitted sidelink signal is one sidelink signal selected from among a plurality of sidelink signals (See Tang [0037] – i.e. PSSCH, PSCCH).
	Tang does not specifically disclose wherein the one sidelink signal selected from among a plurality of sidelink signals generated by applying a plurality of scrambling codes to the DMRS and data symbols.
See Intel Section 2 – CAZAC sequences applied to DMRS & HARQ-ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink signal transmission system, as disclosed in Tang, wherein the one sidelink signal selected from among a plurality of sidelink signals generated by applying a plurality of scrambling codes to the DMRS and data symbols, as taught in Intel. One is motivated as such in order to provide efficient resource utilization (See Intel Section 1).

	RE Claim 2, Tang, modified by Intel, discloses a method, as set forth in claim 1 above, wherein the scrambling code comprises a code for imposing a phase change value on the DMRS or the data symbols (See Tang [0042] - according to at least one of a sequence, a cyclic shift, an orthogonal cover code ( OCC), a resource position, or a root sequence of DMRS; Intel Section 2 – CAZAC sequence modulated by BPSK/QPSK).

	RE Claim 3, Tang, modified by Intel, discloses a method, as set forth in claim 2 above, wherein the scrambling code is applied for each predetermined orthogonal frequency-division multiplexing (OFDM) symbol group (See Tang [0072], [0109] – DMRS in OFDM).

Claim 4, Tang, modified by Intel, discloses a method, as set forth in claim 3 above, wherein a size of the predetermined OFDM symbol group is determined based on a moving speed of the UE (See Tang [0107] – DMRS pattern determined based on moving speed of terminal).

	RE Claim 5, Tang, modified by Intel, discloses a method, as set forth in claim 3 above, wherein based on the moving speed of the UE greater than or equal to a prescribed speed, the predetermined OFDM symbol group consists of one OFDM symbol (See Tang [0048]-[0049], [0107] – i.e. the faster the speed (over threshold) the more dense DMRS pattern; DMRS contained within one OFDM symbol).

	RE Claim 7, Tang, modified by Intel, discloses a method, as set forth in claim 1 above, wherein the UE signals indication information for identifying the scrambling code through a higher layer signal or a physical layer signal (See Tang [0172] – scrambling indicated by PSCCH).

	RE Claim 8, Tang, modified by Intel, discloses a method, as set forth in claim 7 above, wherein based on a plurality of orthogonal frequency-division multiplexing (OFDM) symbols included in a time unit for transmitting the sidelink signal, the UE signals the indication information only for information about a scrambling code applied to a specific OFDM symbol among the plurality of OFDM symbols (See Tang [0109], [0173] – DMRS pattern corresponding to PSCCH through different scrambling code information).

	RE Claim 9, Tang, modified by Intel, discloses a method, as set forth in claim 8 above. Tang, modified by Intel, does not specifically disclose wherein the specific symbol is a first OFDM symbol among the plurality of OFDM symbols.
	However, Tang teaches of wherein the specific symbol can be configured to be in any of the symbols of the plurality of OFDM symbols (See Tang [0110], [0146], Claim 7).
	Therefore, it would be an obvious matter of design choice within the skill of the art to have the specific symbol be the first OFDM symbol among the plurality of OFDM symbols.  In re Launder, 42 CCPA 886, 222 F.2d 371, 105 USPQ 446 (1955); Flour City Architectural Metals v. Alpana Aluminum Products, Inc., 454 F. 2d 98, 172 USPQ 341 (8th Cir. 1972); National Connector Corp. v. Malco Manufacturing Co., 392 F.2d 766.  157 USPQ 401 (8th Cir.) cert. denied, 393 U.S. 923, 159 USPQ 799 (1968).

	RE Claim 10, Tang, modified by Intel, discloses a method, as set forth in claim 7 above, wherein based on that the plurality of OFDM symbols are included in the time unit for transmitting the sidelink signal and a moving speed of the UE is greater than or equal to a prescribed threshold speed, the indication information is signaled for each OFDM symbol (See Tang [0107]-[0110] – DMRS pattern determined based on # of OFDM symbols in time unit as well as speed of terminal device).

	RE Claim 11, Tang, modified by Intel, discloses a method, as set forth in claim 1 above, further comprising applying discrete Fourier transform (DFT) precoding to at See Tang [0146], [0163] – pre-configured DFT-OFDM for at least one of DMRS and data symbols).

	RE Claim 12, Tang, modified by Intel, discloses a method, as set forth in claim 11 above, wherein whether a DFT is applied to the DMRS is determined based on a geographical location of the UE (See Tang [0124], [0146] – different geographical location of terminal corresponding to different DMRS pattern [0124]; CP-OFDM & DFT-OFDM correspond to different DMRS patterns [0146]).

	RE Claim 13, Tang, modified by Intel, discloses a method, as set forth in claim 1 above, wherein the DMRS is located between the data symbols in a frequency domain (See Tang [0049], [0051], [0115] – where DMRS is not occupied, data symbols can occupy).

	RE Claim 14, Tang, modified by Intel, discloses a method, as set forth in claim 1 above, wherein whether a DFT is applied to the DMRS is signaled by a base station through a higher layer signal or a physical layer signal (See Tang [0126] – DFT-OFDM configured through pre-configuration/network configuration).

	RE Claim 15, Tang discloses a device for transmitting a sidelink signal in a wireless communication system supporting sidelink (See Tang FIG 1), the device comprising: 
	a processor (See Tang FIG 6); and 
See Tang FIG 6), wherein the processor is configured to 
	apply a predetermined scrambling code to a demodulation reference signal (DMRS) and data symbols, wherein the DMRS and the data symbols are delivered from the memory (See Tang [0042], [0044], [0173] – applying scrambling code to channel data including DMRS), 
	perform frequency-division multiplexing (FDM) on the DMRS and the data symbols to which the scrambling code is applied (See Tang [0069]-[0076] – frequency division positions of DMRS [0075] and data [0076]), 
	generate a sidelink signal including the frequency-division multiplexed (FDM) DMRS and data symbols (See Tang [0037] – PSSCH, PSCCH), and 
	transmit the generated sidelink signal (See Tang [0037] – transmitting via PSSCH, PSCCH).
	Tang does not specifically disclose wherein the transmitted sidelink signal is one sidelink signal selected from among a plurality of sidelink signals generated by applying a plurality of scrambling codes to the DMRS and data symbols.
	However, Intel teaches of wherein the transmitted sidelink signal is one sidelink signal selected from among a plurality of sidelink signals generated by applying a plurality of scrambling codes to the DMRS and data symbols (See Intel Section 2 – CAZAC sequences applied to DMRS & HARQ-ACK).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink signal transmission system, as disclosed in Tang, wherein the transmitted sidelink signal is one sidelink signal See Intel Section 1).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US# 2020/0336276 hereinafter referred to as Tang) in view of NPL “Short PUCCH formats for 1~2 UCI bits” (hereinafter referred to as Intel) and WO 2017/048064 (hereinafter referred to as LG Electronics).

	RE Claim 6, Tang, modified by Intel, discloses a method, as set forth in claim 1 above. Tang, modified by Intel, does not specifically disclose wherein the selected one sidelink signal is a sidelink signal selected from the plurality of sidelink signals based on a peak-to-average power ratio (PAPR).
	However, LG Electronics teaches of wherein the selected one sidelink signal is a sidelink signal selected from the plurality of sidelink signals based on a peak-to-average power ratio (PAPR) (See LG Electronics [0091], [0150], [0163] – a current LTE uplink DMRS is generated in consideration of a correlation and a PAPR).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink signal transmission system, as disclosed in Tang, modified by Intel, wherein the selected one sidelink signal is a sidelink signal selected from the plurality of sidelink signals based on a peak-to-average power ratio (PAPR), as taught in LG Electronics. One is motivated as such in order to See LG Electronics Background; Summary). 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US# 2020/0336276 hereinafter referred to as Tang) in view of NPL “Short PUCCH formats for 1~2 UCI bits” (hereinafter referred to as Intel) and Park (US# 2017/0038775).

	RE Claim 16, Tang, modified by Intel, discloses a device, as set forth in claim 15 above. Tang, modified by Intel, does not specifically disclose wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode.
	However, Park teaches of wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode (See Park [0028]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the sidelink signal transmission system, as disclosed in Tang, modified by Intel, wherein the processor is configured to receive a user input to switch the drive mode from an autonomous mode to a manual mode, or to switch from a manual mode to an autonomous mode, as taught in Park. One is motivated as such in order to provide the user with an improved experience to be able to select what type of driving is performed (See Park Background; Summary; [0028]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.